Citation Nr: 0322583	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  96-27 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for fibrocystic breast 
disease, status postoperative esotropia and lattice 
degeneration of the retina, arthritis of multiple joints 
including neck, shoulders, elbows, hands, knees and feet, a 
back disability, temporomandibular joint (TMJ) dysfunction, 
residuals of a left thigh muscle injury, and residuals of a 
right shoulder injury.

2.  Entitlement to an initial evaluation in excess of 10 
percent for narcolepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to November 
1994.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.

In June 1999, and adjudicating other issues then pending on 
appeal, the Board remanded the case to the RO for further 
development and adjudicative action.

The RO most recently affirmed the determinations previously 
entered in December 2002.

The case has been returned to the Board for further appellate 
review.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




The record shows that in June 1999 the Board remanded this 
case to the RO for additional development including pertinent 
VA examinations and medical opinions.  

In August 2002 the veteran noted that she was going out of 
town to take care of her sick mother and that she was unable 
to attend any medical appointments at that time.  In October 
2002 VA unsuccessfully attempted to contact her by phone.  

The case appears to have been prematurely returned to the 
Board without affording the veteran a reasonable opportunity 
of undergoing the required VA examinations with respect to 
the claims on appeal in view of the fact that the veteran 
went out of town to take care of her sick mother.  

The appellant's representative appears to request that the 
Board afford the veteran another opportunity to undergo 
pertinent VA examinations in connection with her claims on 
appeal.

The Board recognizes that the veteran served for over 20 
years on active duty and has attended a hearing before a 
hearing officer at the RO in October 1996 in connection with 
her appeal.  

She noted that was unable to be scheduled for VA examinations 
in August 2002 due to taking care of her sick mother out of 
town.  She has never failed to report for a scheduled VA 
examination or expressed an unwillingness to report for a VA 
examination.  

In order to accord this veteran every equitable consideration 
the Board is of the opinion that she should be afforded an 
additional opportunity to undergo required VA examinations in 
connection with her claims on appeal.  The RO should 
specifically inform the veteran that the required medical 
examinations with opinions are vital to her claims on appeal.  

VA has a statutory duty to assist the veteran in the 
development of facts pertinent to her claim.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

Specifically, the Board notes that considering the pertinent 
orthopedic findings contained in the veteran's service 
medical records, the RO should afford the veteran an 
examination by a specialist in orthopedics in order to 
determine the nature, extent of severity, and etiology of any 
multiple joint pathology including arthritis. 

Moreover, since the VA general medical examination in July 
1995 administered by a physician's assistant suggested a 
relationship between atrophy of the left thigh and an injury 
in 1988 without rationale, the orthopedic examination should 
also focus on the etiology of any present left thigh 
disability and date of approximate onset. 

The service medical records show that the appellant had a 
mole removed from the left thigh in January 1989.  No opinion 
has been expressed as to whether the area of depression on 
the left thigh as well as decreased muscle strength noted on 
post service VA examination is related to the service 
reported mole removal in January 1989.

With respect to the veteran's claim of entitlement to service 
connection for TMJ dysfunction, the record remains unresolved 
clinically whether she has a TMJ disability with onset in 
service.  The service dental records show that during 1989 
the veteran reported soreness of the jaw joint due to 
nocturnal clenching.  She desired a maxillary soft 
nightguard.  She had soreness of the jaw joint and muscles 
only when clenching at night.  The VA dental examination 
noted clenching and bruxing contributed to occasional 
bilateral TMJ discomfort. 

The examiner was not specific as to whether a chronic 
acquired TMJ dysfunction was present  Accordingly, the RO 
should afford the veteran an examination by a dental surgeon 
with benefit of review of the claims folder in order to 
determine the nature, extent of severity, and etiology of any 
present TMJ dysfunction as well as date of approximate onset.

With respect to the veteran's claims of entitlement to 
service connection for status postoperative esotropia with 
lattice degeneration of the retina and fibrocystic breast 
disease, the Board notes that the veteran's voluminous 
service medical records including an initial entrance 
examination in February 1972 are silent for any pertinent 
findings until years following entry onto active duty. 

The basis for the denial of service connection is that the 
disorders noted in service were congenital in nature.  
However, the Board's medical conclusions must be supported by 
medical authority or evidence of record and not simply the 
Board's own unsubstantiated opinions.  38 U.S.C.A. § 
7104(d)(1) (West 2002); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

The veteran argues that she has residual disability from the 
eye surgery in service for which service connection should be 
granted.  

Moreover, the RO failed to consider whether lattice 
degeneration of the retina and fibrocystic breast disease are 
hereditary disorders thereby subject to consideration of 
service connection guided by pertinent VA General Counsel 
Opinions on such matters.  Service connection may be granted 
for hereditary diseases which either first manifest 
themselves during service or which preexisted service and 
progress at an abnormally high rate during service.  
VAOPGCPREC 67-90.

The veteran should be afforded a current comprehensive VA 
examination by a specialist in neurology in order to 
determine the current extent severity of service-connected 
narcolepsy.




Therefore, additional development of the record is needed on 
the remaining issues as the Board's medical conclusions must 
be supported by medical authority or evidence of record and 
not simply the Board's own unsubstantiated opinions. 38 
U.S.C.A. § 7104(d)(1) (West 2002); Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to her claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The VBA AMC should contact the veteran 
and her representative and obtain the 
names, addresses, and approximate dates 
of treatment for all the veteran's 
medical care providers, VA and non-VA, 
inpatient and outpatient for status 
postoperative esotropia and lattice 
degeneration of the retina, fibrocystic 
breast disease, arthritis of multiple 
joints, TMJ dysfunction, residuals of a 
left thigh muscle injury, residuals of a 
right shoulder injury and narcolepsy 
since approximately August 2002 to the 
present.

After obtaining any necessary 
authorization or medical releases, the 
VBA AMC should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the VBA AMC 
should secure all outstanding pertinent 
VA treatment reports from approximately 
August 2002 to the present.

2.  The VBA AMC should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon, or other appropriate 
medical specialist(s), including on a fee 
basis, if necessary, for the purpose of 
determining the nature, extent of 
severity, and etiology of any multiple 
joint arthritis including of the neck, 
shoulders, elbows, hands, knees and feet, 
a low back disability, a right shoulder 
disability other than arthritis, or left 
thigh muscle injury which may be present.  
(The VBA AMC should specifically inform 
the veteran that the required medical 
examination with opinion is vital to her 
claim on appeal.  All notices regarding 
the scheduling of the VA examination sent 
to the veteran and her representative 
should be associated with claims file.)  

The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The medical specialist 
must annotate the medical report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

The examiner should be asked to describe 
the symptomatology and to express an 
opinion as to whether any multiple joint 
pathology including arthritis of the 
neck, shoulders, elbows, hands, knees and 
feet, a low back disability, a right 
shoulder disability other than arthritis, 
a low back disability or a left thigh 
muscle disability found on examination 
is/are related to active service to 
include service reported multiple joint 
pathology and removal of a mole from the 
left thigh in January 1989.  The 
rationale for any opinions expressed 
should be provided in detail.

3.  The VBA AMC should arrange for a VA 
special ophthalmological examination of 
the veteran by a specialist in 
ophthalmology or other appropriate 
medical specialist(s), including on a fee 
basis, if necessary, for the purpose of 
determining the nature, extent of 
severity and etiology of status 
postoperative esotropia with lattice 
degeneration of the retina.  (The VBA AMC 
should specifically inform the veteran 
that the required medical examination 
with opinion is vital to her claim on 
appeal.  All notices regarding the 
scheduling of the VA examination sent to 
the veteran and her representative should 
be associated with claims file.)  

The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The medical specialist 
must annotate the examination report that 
the claims was in fact made available for 
review in conjunction with the 
examination.  

The examiner should be asked whether the 
esotropia and lattice degeneration of the 
retina noted in active service are 
congenital or hereditary in origin.  The 
examiner should specifically address 
whether lattice degeneration of the 
retina first manifested in service.  If 
not, the examiner should specifically 
address whether or not any such disorder 
existed prior to service, and, if so, 
whether there any increase in severity 
beyond natural progress.  The examiner 
should specifically address whether there 
was any increase in severity beyond 
natural progress of esotropia due to eye 
surgery in service.  The rationale for 
any opinions expressed should be provided 
in detail.

4.  The VBA AMC should arrange for a VA 
special gynecological examination of the 
veteran by a gynecologist, including on a 
fee basis if necessary, in order to 
determine the nature, extent of severity, 
and etiology of any identifiable 
fibrocystic breast disease.  (The VBA AMC 
should specifically inform the veteran 
that the required medical examination 
with opinion is vital to her claim on 
appeal. All notices regarding the 
scheduling of the VA examination sent to 
the veteran and her representative should 
be associated with claims file.)  

The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The medical specialist 
must annotate the medical report that the 
claims was in fact made available for 
review in conjunction with the 
examination.  


The examiner should be asked whether any 
fibrocystic breast disease noted in 
active service was congenital or 
hereditary in origin.  The examiner 
should specifically address whether or 
not any such disorder first manifested in 
service.  

If the disability existed prior to 
service, the examiner should advise 
whether there was any increase in 
severity beyond natural progress.  The 
rationale for any opinions expressed 
should be provided in detail.

5.  The VBA AMC should arrange for VA 
dental examination by a dentist or other 
appropriate medical specialist(s), 
including on a fee basis, if necessary, 
for the purpose of determining the 
nature, extent of severity, and etiology 
of any TMJ dysfunction.  

(The VBA AMC should specifically inform 
the veteran that the required medical 
examination with opinion is vital to her 
claim on appeal.  All notices regarding 
the scheduling of the VA examination sent 
to the veteran and her representative 
should be associated with claims file.)  

The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The medical specialist 
must annotate the medical report that the 
claims was in fact made available for 
review in conjunction with the 
examination..  

The examiner should specifically identify 
all TMJ dysfunction and address whether 
or not any such disorder(s) is/are 
related to service to include service 
dental record documentation of treatment 
of the appellant for clenching of teeth 
at night with a soft nightguard.  The 
rationale for any opinion expressed 
should be provided in detail.

6.  The VBA AMC should arrange for a VA 
special neurological examination by a 
neurologist including on a fee basis, if 
necessary, for the purpose of determining 
the nature and extent of severity of 
service-connected narcolepsy.  (The VBA 
AMC should specifically inform the 
veteran that the required medical 
examination with opinion is vital to her 
claim on appeal.  All notices regarding 
the scheduling of the VA examination sent 
to the veteran and her representative 
should be associated with claims file.)  
The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The medical specialist 
must annotate the medical report that the 
claims was in fact made available for 
review in conjunction with the 
examination.  The examiner should 
specifically identify all narcolepsy 
symptoms as well as frequency and 
duration including the number of episodes 
per week over the last 6 months.  The 
rationale for any opinion expressed 
should be provided in detail.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that the above 
requested development has been completed 
in its entirety.  

In particular, the VBA AMC should review 
the requested medical examinations and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. 
West , 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

8.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the VBA AMC should 
readjudicate the issues of entitlement to 
service connection for status 
postoperative esotropia and lattice 
degeneration of the retina, fibrocystic 
breast disease, arthritis of multiple 
joints, a back disability, TMJ 
dysfunction, residuals of a left thigh 
muscle injury and residuals of a right 
shoulder injury, as well as an increased 
evaluation for narcolepsy with 
consideration of the CAVC's holding in 
Fenderson v. West, 12 Vet. App. 119 
(1999) and the provisions of 38 C.F.R. § 
3.321(b)(1) (2002).

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of her claims on appeal.  
38 C.F.R. § 3.655 (2002).  

Moreover, the governing regulation provides that failure to 
report without good cause shown for any examination in 
connection a claim for an increased rating will result in the 
denial of the claim.  38 C.F.R. § 3.655; Connolly v. 
Derwinski, 1 Vet. App. 566 (1991). 



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


